Citation Nr: 1622256	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, schizoaffective disorder, and bipolar disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1983 to July 1983 and on active duty from March 1984 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran appeared for an August 2014 Board hearing before the undersigned; a transcript of the hearing is of record.

Although the issue of entitlement to service connection for diabetes mellitus was listed on the May 2014 statement of the case, in a July 2014 correspondence the Veteran withdrew this claim, prior to certification of the case to the Board.  Accordingly, the issue of entitlement to service connection for diabetes mellitus is no longer on appeal. 38 C.F.R. § 20.204 (2015).

The Board remanded this matter in January 2016 for additional development.  Such has been completed and this matter is returned to the Board for further consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A psychiatric disorder was not noted in the report of physical examination at the time the Veteran entered active military service.
 
2.  There is clear and unmistakable evidence that the Veteran's psychiatric disorder existed prior to his entrance to active duty service. 
 
3.  The Veteran's pre-existing psychiatric disorder underwent a permanent worsening beyond normal progression during his active service.
 
4.  Resolving reasonable doubt in favor of the Veteran, a psychiatric disorder was incurred during his active service.


CONCLUSIONS OF LAW

1.  The record does not include clear and unmistakable evidence rebutting the presumption of soundness regarding the Veteran's mental disorder.  38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2015).
 
2.  The Veteran is presumed to have been in sound mental condition when he was examined, accepted and enrolled for service.  38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2015).
 
3.  The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran testified that he had difficulty following orders in service and fitting in with military life, and that he began displaying paranoid personality symptoms at that time.  Based on this general premise, he believes that service connection is warranted.  

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, to include psychoses, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), such as psychoses.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Statute specifies that for the purposes of 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  There is another provision specifying the presumption of soundness for peacetime veterans, 38 U.S.C.A. § 1132, but that provision only applies to veteran's who had only peacetime service prior to World War II.  This is because 38 U.S.C.A. § 1137 provides that notwithstanding section 1132, the provisions of sections 1111 apply in the case of any veteran who served in the active military, naval, or air service after December 31, 1946. 

As to what constitutes "noted at the time of examination, acceptance and enrollment," regulation specifies that only such conditions that are recorded in examination reports are to be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a noting of such conditions.  38 C.F.R. § 3.304(b). 

The Veteran's January 1983 and January 1984 enlistment examinations both indicate that psychiatric evaluation was normal and he denied any psychiatric symptoms in the accompanying reports of medical history for these examination.

Because a psychiatric, disorder, or infirmity was not noted at entrance, enrollment and acceptance, the Veteran is presumed to have been in in sound condition at entrance, enrollment, and acceptance as to his psychiatric disorder unless clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 

VA has the burden of rebutting the presumption of soundness.  The U.S. Court of Appeals for the Federal Circuit succinctly explained this as follows:  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The CAVC has further explained this in Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) as follows:

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness."  

In Horn, the CAVC also explained how the evidentiary standard "clear and unmistakable evidence" is interpreted by the CAVC, stating: 

Clear and unmistakable evidence means that the evidence "'cannot be misinterpreted and misunderstood, i.e., it is undebatable.'"  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991)); see also Vanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.' "). 

Service treatment records disclose that in January 1985 the Veteran reported stress and inability to adapt to military life, as well as heavy alcohol use.  In June 1985 the Veteran requested counseling because he wanted medication to help him relax and he reported feeling stressed by his unit.  He was noted to have refused counseling or relaxation therapy and in light of his refusal of such treatment the medical providers declined to provide medications.  He was felt to have more of an administrative problem than a psychiatric problem.  Among the records that addressed his attempts to procure "relaxation medications" one of the June 1985 records noted him to describe having a lot of stress worrying about his mother and he told a rambling story.  In July 1985 the Veteran was charged with disobeying an order and testing positive for illegal substances.   The Veteran's July 1985 separation examination found no significant defects in the Veteran, but noted to see the attached report of mental status evaluation.  Another separation evaluation notes past history of treatment for mental conditions, listing two treatment facilities and noting "nervous condition."  The doctor's notes state that the Veteran had trouble sleeping secondary to personal troubles.  On the report of medical history, the Veteran checked "YES" for frequent trouble sleeping, depression of excessive worry, and nervous trouble of any sort.

The service personnel records also noted the Veteran's attempts in June 1985 to procure medications to help relax, but he refused the counseling and relaxation therapy.  The records also showed that he was counseled for various infractions including disobeying orders in May 1985, driving a vehicle without registration or insurance in June 1985.  The Veteran's personnel records include a June 1985 mental status evaluation finding that the Veteran had "a life-long pattern of recurrent and immature behavior" and "an inability to relate effectively to others."  It found that rehabilitative measures were unlikely to "produce an effective soldier out of him," that he was "apathetic, immature, inept and unmotivated," and administrative separation was recommended.  In July 1985, the Veteran was transferred for rehabilitative purposes, and a subsequent reprimand shows that the Veteran disobeyed an order and tested positive for illegal substances, and it was recommended that the Veteran be discharged.

In his original claim for service connection for a psychiatric disorder dated in November 1989 the Veteran cited treating at the UMAS Center at age 14 and endorsed psychiatric treatment in service, with the earliest post treatment service in 1988-1989.

A July 1985 letter from the University of Arkansas for Medical Sciences Child Study Center (UMAS Center) to the Veteran's treating officer noted that the Veteran requested a statement from this provider and his concerns seemed to center around a fear of incarceration for problems that were a concern to superiors rather than symptoms of mental problems.  The letter stated that the Veteran had been treated there in 1981, prior to his military service, due to agitated behavior.  He was not having active delusions or hallucinations, but his thoughts were disturbing to him and he had been depressed and had trouble getting along with his mother and friends.  He was noted to think that he might have 4 personalities and had been depressed without suicidal ideations.  They did not feel at the time that the Veteran was a threat to himself or others, but that he was in need of treatment.

Lay statements in support of his claim include a January 1990 statement describing his experiencing problems with other members of his company, described being harassed and couldn't deal with the stress.  He described seeking treatment per his commanding officer's recommendations and indicated he was described as a "paranoid personality" by this officer.  He described having been a psychiatric patient prior to service.  

The Veteran's private treatment records include treatment in November 1988 for schizoaffective disorder. He was noted to be having paranoid ideation and hallucinatory activity.  His past medical history was noted to have had some problems with authority since 11th grade and some social drinking and experimentation with marijuana but no apparent substance abuse problems.  He was said to have gotten along with his peers in high school.  His military service was reported by him to have involved a discharge under honorable conditions as he was deemed not to be "service material" and was unable to perform adequately in service.  A history of his having worked post service for 2 different publishing companies in 1986 and 1987 was given and he and his mother said he was a top salesman at these jobs, although he was noted to have only worked 5 months at each job.  He otherwise was said to have held other jobs for short periods of time and 
4 weeks prior to admission he was said to have worked for a security company for 
2 weeks and quit.    

Another record also from November 1988 indicated that he had a lengthy history of anxiety and paranoia on and off that was never medically treated but culminated in a general discharge from the service.  This also gave a history of worsening symptoms of anxiety, paranoid thoughts, insomnia and decreased libido after starting a night watchman job about a month earlier.  In January 1990, he was admitted again for paranoid symptoms and was assessed with noncompliance with medication and paranoid personality disorder.  In November and December 1996, the Veteran was hospitalized for psychotic delusional behavior. He was diagnosed with schizoaffective disorder and substance abuse.  In December 2009 he was admitted due to an exacerbation of bipolar disorder. He was noted to have auditory hallucinations.  In 2010, additional records show a diagnosis of psychotic disorder and continued delusional fixations.  Finally, in May 2015, he was again hospitalized for a diagnosed chronic paranoid schizophrenia with acute exacerbation.  

The Veteran was afforded a VA examination in April 2014.  The examiner diagnosed the Veteran with schizoaffective disorder, bipolar type, but found that it was less likely than not related to military service because the Veteran had been seen by mental health services while in service and his "complaints were more administrative than clinically related." He noted that the Veteran was having difficulty adjusting to military life and was concerned about his mother, which was likely the cause of his sleep difficulties, and the separation documents showed no mental health diagnoses.  He noted that "[m]ental health treatment began years after" service ended.  It does not appear that the April 2014 examiner fully reviewed and considered the Veteran's entire medical history, including his full service treatment and personnel records. See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (stating that a medical opinion based upon an inaccurate factual premise is not probative). The examiner does not appear to have fully appreciated the extensive behavior problems the Veteran had in service, nor does he acknowledge his November 1988 diagnosis of schizoaffective disorder, just three years after his separation from service.  The Board therefore finds that this examination lacks probative value and it is given little to no weight.

The Veteran testified at the August 2014 Board hearing that he had difficulty following orders in service and fitting in with military life, and that he began displaying paranoid personality symptoms at that time.  See Board Hearing Transcript 4-5.  He acknowledged treatment at the UAMS Center prior to service and also having used marijuana prior to service.  Id. at 3, 6, 9.  

The Veteran underwent a VA examination in March 2016 with a diagnosis of schizophrenia made.  He was noted to have been treated prior to service for mental health issues in 1981 with no active hallucinations observed at the time.  In service he was noted to have undergone a psychiatric evaluation with problems with depression, nervousness and sleeping problems noted on his report of medical form, but without evidence of a diagnosed psychiatric disorder.  The examiner also noted his November 1988 diagnosis of schizoaffective disorder with he and his mother having reported problems with authority since the 11th grade and the reports of his having been a top salesman for 2 publishing companies in 1986 and 1987 were noted, although he was noted to be unemployed at the time.  The examiner also reviewed records from the Arkansas State Hospital in November 1996 noting this was his first inpatient admission with multiple symptoms of psychoses noted at the time.  Since then he was noted to have had multiple episodes of inpatient psychiatric episodes with the last admission in 2015.  He was noted to describe a long history of his mind "going fast" even during periods of sobriety.  He did not endorse symptoms of depression.  He persevered on delusions of paranoia and believed he could read other's thoughts.  

Following examination which was significant for paranoid thought centered around others trying to harm him, the examiner opined that that Veteran endorsed symptoms that would appear to be best encompassed in the diagnosis of Schizophrenia. He has had prior diagnosis of Schizoaffective Disorder and Bipolar Disorder (though this examiner was not able to substantiate discrete periods of depression/mania that would be required to substantiate either of these diagnoses).  The totality of the chart suggests that veteran was having emotional problems prior to his military service, with continued problems while in the military.

The examiner opined that the evidence of record clearly and unmistakably shows that the veteran's psychiatric disorder had its onset prior to the military (as noted in the records obtained from his pre-military contact).  There is no evidence that the military aggravated his mental problems beyond the natural progression.  The veteran was able to excel in his vocational pursuits for a few years post discharge and did not seek treatment till three years post-discharge.  It is less likely than not that his military service aggravated his mental disorder.

The evidence set forth above clearly and unmistakably establishes that the Veteran's psychiatric disorder pre-existed service.  This was shown via the evidence provided of his having received pre-service treatment for a psychiatric disorder, per the July 1985 letter from the UMAS Center confirming that the Veteran had been treated there in 1981 due to agitated behavior, and noted that although he did not have active psychosis he did have a history of depressed feelings, problems with others and bizarre thoughts including a belief he had multiple personalities.  The above evidence, together with opinion from the March 2016 VA examiner, leads the Board to find that evidence of record clearly and unmistakably shows that the veteran's psychiatric disorder had its onset prior to the military based upon review of such evidence.  

The Board must next consider whether clear and unmistakable evidence establishes that this preexisting psychiatric disorder was not aggravated by service.  After a review of the totality of the pertinent evidence, the Board finds that VA is unable to carry the government's burden.  The opinion from the 2014 VA examiner is of no probative value as the examiner based the unfavorable opinions upon an inaccurate factual premise.  In regards to the March 2016 VA examiner's unfavorable opinion about aggravation, this opinion that his psychiatric disorder was not aggravated by service was based on the premise that the Veteran "was able to excel in his vocational pursuits for a few years post discharge and did not seek treatment till three years post-discharge."  The Board notes that the Veteran's vocational history post service while reportedly did involve him to be a successful salesperson for 
2 years, also indicates that he held these jobs very briefly, for only 5 month periods.  This also ignores the history given of the Veteran's self-reported issues with anxiety and paranoid thought that was reported in 1988 to be long standing.   

In sum, the evidence of record does not clearly and unmistakably establish that the Veteran's psychiatric disorder was not aggravated by his military service.  Therefore, the VA is unable to rebut the presumption of soundness.  The CAVC has noted that presumptions of soundness pertains to the second requirement of the service-connection analysis such that if the presumption attaches and is not rebutted by the Secretary, then a disease or injury that manifests in service is considered to have been aggravated by service, and the second requirement of service connection is satisfied.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52, 55 (2012);

As the presumption of soundness has not been rebutted, the claim is one for service connection.  See Wagner, 370 F.3d 1089.  In rendering this decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

However, the presumption of soundness does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service."  Holton v. Shinseki, 557 F.3d 1362, 1366-67 (Fed. Cir. 2009).  In this regard, the Board finds that the evidence is in equipoise as to whether a psychiatric disorder was incurred in service.

Although not formally diagnosed with a psychiatric disorder in service, he is noted to have exhibited psychiatric symptoms that prompted him to seek treatment, such as in June 1985 when he endorsed feeling stressed and unable to relax, and exhibited rambling speech on one occasion.  Throughout his service the treatment and personnel records disclosed ongoing problems with adapting to military life and he was noted to have been repeatedly disciplined for various infractions.  Finally upon separation he endorsed a number of symptoms of a psychiatric nature.  Thereafter the evidence is suggestive of chronicity, as he is noted to have been treated for psychotic symptoms post service beginning in 1988 a few years after service, with these records suggesting that he had a long history of anxiety and depression that had gone untreated.  Thereafter he has had ongoing treatment for a psychiatric disorder that is currently classified as schizophrenia.  

Although the March 2016 VA examination provided an unfavorable opinion that the Veteran's schizophrenia was less likely than not related to service, as pointed out earlier, the rationale for this opinion is based on the weak premise that he worked successfully for a few years of service and ignores the lengthy history of serious psychiatric pathology shown by the records and the Veteran's own lay history.  As the Board is granting service connection based on chronicity of symptoms, there is no need to obtain a nexus opinion.  38 C.F.R. § 3.303(b) (2015).  

Because the only final decision the Board is making is to grant a benefit sought in full, any error VA may have made in meeting its duties to notify and assist or comply with the terms of prior remands with regard to the issue decided is necessarily harmless error and need not be further discussed.


ORDER

Entitlement to service connection is granted for a psychiatric disorder.



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


